         Case 6:21-cv-00153-ADA Document 20 Filed 04/22/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 WSOU INVESTMENTS, LLC d/b/a                     §
 BRAZOS LICENSING AND                            §    Civil Action No.: 6:21-cv-00153-ADA
 DEVELOPMENT,                                    §    Civil Action No.: 6:21-cv-00154-ADA
                                                 §    Civil Action No.: 6:21-cv-00155-ADA
                Plaintiff,                       §
                                                 §   JURY TRIAL DEMANDED
 v.                                              §
                                                 §
 NETGEAR, INC.,                                  §
                                                 §
                Defendant.                       §



                      JOINT CASE READINESS STATUS REPORT

       TO THE HONORABLE COURT:

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)

and Defendant NETGEAR, Inc. (“NETGEAR”) hereby provide the following status report in

advance of the initial Case Management Conference (CMC).

                               FILINGS AND EXTENSIONS

       Plaintiff WSOU filed a complaint in each of the above-numbered cases on February 19,

2021. There has been one extension for a total of 30 days.

                             RESPONSES TO THE COMPLAINTS

       In lieu of answering Plaintiff WSOU’s complaints, on April 15, 2021, Defendant

NETGEAR moved to dismiss for improper venue, or, in the alternative, to transfer to the Northern

District of California in each of the above-numbered cases. See Case No. 6:21-cv-00153, Dkt. 19;

Case No. 6:21-cv-00154, Dkt. 17; and Case No. 6:21-cv-00155, Dkt. 17.
          Case 6:21-cv-00153-ADA Document 20 Filed 04/22/21 Page 2 of 4




                                     PENDING MOTIONS

       On April 15, 2021, in each of the above-numbered cases, Defendant NETGEAR filed a

motion to dismiss for improper venue, or, in the alternative, to transfer to the Northern District of

California. See Case No. 6:21-cv-00153, Dkt. 19; Case No. 6:21-cv-00154, Dkt. 17; and Case No.

6:21-cv-00155, Dkt. 17.

       There are no other pending motions.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       The above-numbered cases were all filed by Plaintiff WSOU against Defendant

NETGEAR in this District. There are no known related cases.

                           IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings with respect to the patents asserted

in the above-numbered cases.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff WSOU has asserted one patent in each case. Plaintiff WSOU has not yet identified

the number of asserted claims, although it asserted one claim in each Complaint. Plaintiff WSOU

has not yet served its preliminary infringement contentions.

                        APPOINTMENT OF TECHNICAL ADVISER

       Plaintiff WSOU requests a technical adviser to be appointed to the case to assist the Court

with claim construction or other technical issues. Defendant NETGEAR, at this time, does not

believe a technical adviser is needed, but will support the involvement of one if the Court decides

it would like to engage assistance of a technical adviser.




                                                 2
           Case 6:21-cv-00153-ADA Document 20 Filed 04/22/21 Page 3 of 4




                                MEET AND CONFER STATUS

         Plaintiff WSOU and Defendant NETGEAR conducted a meet & confer conference for the

above-numbered cases on April 21, 2021. The parties raise the following pre-Markman issues:

         Venue Discovery. Plaintiff WSOU plans to seek jurisdictional discovery pursuant to the

Court’s Standing Order Regarding Venue and Jurisdictional Discovery Limits for Patent Cases.

         Protective Order.      The parties     anticipate submitting a proposed form of

protective/confidentiality order, or their limited disputes regarding such an order, in the coming

weeks.

         The parties currently have no other pre-Markman issues for discussion at the CMC.


Date: April 22, 2021                                Respectfully submitted,

                                              By: /s/ Jonathan K. Waldrop
                                                   Jonathan K. Waldrop (CA Bar No. 297903)
                                                   (Admitted in this District)
                                                   jwaldrop@kasowitz.com
                                                   Darcy L. Jones (CA Bar No. 309474)
                                                   (Admitted in this District)
                                                   djones@kasowitz.com
                                                   Marcus A. Barber (CA Bar No. 307361)
                                                   (Admitted in this District)
                                                   mbarber@kasowitz.com
                                                   John W. Downing (CA Bar No. 252850)
                                                   (Admitted in this District)
                                                   jdowning@kasowitz.com
                                                   Heather S. Kim (CA Bar No. 277686)
                                                   (Admitted in this District)
                                                   hkim@kasowitz.com
                                                   Jack Shaw (CA Bar No. 309382)
                                                   (Admitted in this District)
                                                   jshaw@kasowitz.com
                                                   KASOWITZ BENSON TORRES LLP
                                                   333 Twin Dolphin Drive, Suite 200
                                                   Redwood Shores, California 94065
                                                   Telephone: (650) 453-5170
                                                   Facsimile: (650) 453-5171

                                                    Mark D. Siegmund (TX Bar No. 24117055)
                                                    mark@waltfairpllc.com
                                                    LAW FIRM OF WALT FAIR, PLLC
                                                    1508 N. Valley Mills Drive
                                                    Waco, TX 76710


                                                3
Case 6:21-cv-00153-ADA Document 20 Filed 04/22/21 Page 4 of 4



                                  Telephone: (254) 772-6400
                                  Facsimile: (254) 772-6432

                                  ATTORNEYS FOR PLAINTIFF
                                  WSOU INVESTMENTS, LLC
                                  d/b/a BRAZOS LICENSING AND
                                  DEVELOPMENT



                           By: /s/ Amr O. Aly
                                Amr O. Aly (pro hac vice)
                                Cayman C. Mitchell (pro hac vice)
                                JENNER & BLOCK LLP
                                919 Third Avenue
                                New York, NY 10022
                                Telephone: 212-891-1600
                                Facsimile: 212-891-1699
                                aaly@jenner.com
                                cmitchell@jenner.com

                                  Alexander J. Hadjis (pro hac vice)
                                  JENNER & BLOCK LLP
                                  1099 New York Ave, NW
                                  Washington, DC 20016
                                  Telephone: 202-639-6000
                                  Facsimile: 202-639-6066
                                  ahadjis@jenner.com

                                  Lisa M. Schoedel (pro hac vice)
                                  Yusuf Esat (pro hac vice)
                                  JENNER & BLOCK LLP
                                  353 N. Clark Street
                                  Chicago, IL 60654-3456
                                  Telephone: 312-222-9350
                                  Facsimile: 312-527-0484
                                  lschoedel@jenner.com
                                  yesat@jenner.com

                                  Kevin E. Cadwell
                                  State Bar No. 24036304
                                  David R. Clonts
                                  State Bar No. 04403700
                                  Cadwell Clonts & Reeder LLP
                                  One Riverway, Suite 1700
                                  Houston, Texas 77056
                                  Telephone: 713.360.1560
                                  Facsimile: 940-233-8587
                                  kcadwell@cadwellclontsreeder.com
                                  dclonts@cadwellclontsreeder.com

                                  ATTORNEYS FOR DEFENDANT
                                  NETGEAR, INC.


                              4
